NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


            WAYNE RANDAL ENGRAM, Petitioner/Appellant,

                                        v.

          ARIZONA DEPARTMENT OF CORRECTIONS, et al.,
                     Respondents/Appellees.

                             No. 1 CA-CV 20-0670
                               FILED 11-9-2021


           Appeal from the Superior Court in Maricopa County
                        No. LC 2020-000073-001
                 The Honorable David J. Palmer, Judge

                                  AFFIRMED


                               APPEARANCES

Wayne Randal Engram, Phoenix
Petitioner/Appellant

Arizona Attorney General’s Office, Phoenix
By Katherine H. Jessen, Michael S. Catlett
Counsel for Respondents/Appellees
                        ENGRAM v. ADOC, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


B R O W N, Judge:

¶1            Wayne R. Engram (“Engram”) challenges the superior court’s
order granting Arizona Department of Corrections Director David Shinn’s
(“ADOC”) motion to dismiss Engram’s petition for statutory special action.
For the following reasons, we affirm.

                             BACKGROUND

¶2            In 2018, Engram pled guilty to one count of possession or use
of a narcotic drug, a class four felony. He was sentenced to three years’
imprisonment beginning on December 20, 2018, with 45 days of
presentence incarceration credit. Sometime in early 2021, Engram was
released early from prison to begin his term of community supervision.

¶3            In 2019, while Engram was still in custody, the legislature
changed the law so that eligible prisoners would acquire earned release
credit of “three days for every seven days served” instead of “one day for
every six days served.” A.R.S. § 41-1604.07 (emphasis added). As relevant
here, the earned release credit applies only if the prisoner “[h]as not been
previously convicted of a violent or aggravated felony as defined in § 13-
706.” A.R.S. § 41-1604.07(B)(1)(a), (c).

¶4            Engram petitioned for post-conviction relief (“PCR”) in
September 2019, alleging he was entitled to an early release credit of three
days for every seven days served pursuant to § 41-1604.07, as amended. He
requested that the superior court order ADOC to grant him an early release
date. The court denied his petition, and his subsequent challenge in this
court was unsuccessful. State v. Engram, No. 1 CA-CR 20-0221-PRPC, 2020
WL 5566087, ¶¶ 1, 3 (App. Sept. 17, 2020) (mem. decision). In February
2020, Engram filed a petition for special action in the superior court. He
again alleged he was eligible for the earned release credit, requesting that
the court order ADOC to grant him an early release date.

¶5           ADOC moved to dismiss the petition, asserting that it was
precluded by Engram’s still pending PCR appeal, and that he failed to state


                                     2
                         ENGRAM v. ADOC, et al.
                           Decision of the Court

a claim upon which relief could be granted. The superior court granted the
motion, finding it was “an impermissible collateral attack on the conviction
and resulting sentence,” and that such a challenge is only proper when
pursued through a PCR.

¶6            Engram timely appealed in November 2020. Because Engram
was released from prison in early 2021, ADOC moved to dismiss the appeal
as moot. This court denied the motion “without prejudice to [ADOC]
raising arguments made in the motion in the answering brief.” ADOC filed
its answering brief and again raised mootness. ADOC also (1) argued
Engram’s petition is precluded by claim preclusion, and (2) the superior
court did not abuse its discretion when it dismissed the petition.

                               DISCUSSION

¶7            An appeal is considered moot when “as a result of a change
of circumstances before the appellate decision, action by the reviewing
court would have no effect on the parties.” Vinson v. Marton & Assoc., 159
Ariz. 1, 4 (App. 1988). The determination of whether an appeal is moot is
“a matter of prudential or judicial restraint subject to the exercise of our
discretion.” Cardoso v. Soldo, 230 Ariz. 614, 617, ¶ 5 (App. 2012).

¶8              Engram argues the superior court erred in dismissing his
petition. He contends that ADOC did not have authority to consider his
1984 manslaughter conviction, a class three felony, to determine his
eligibility for the earned release credit. As in the superior court, he asks us
to “make [him] eligible” for the earned release credit under § 41-1604.07(B).

¶9            Engram’s appeal, however, is moot. When a prisoner reaches
his earned release date (or the expiration of his sentence), he is released to
begin his term of community supervision. A.R.S. § 41-1604.07(E). This is
what occurred here. Engram was released from prison to begin his term of
community supervision—the relief requested in his special action
petition—in early 2021. Any action by this court would have no effect on
Engram’s release or ADOC’s determination of his eligibility for the earned
release credit. It is “impossible to negate a sentence” from which Engram
has already been released. Scheerer v. Munger, 230 Ariz. 137, 140, ¶ 8 (App.
2012).

¶10           Because Engram’s appeal is moot, we do not address his
additional arguments that (1) prisoners seeking eligibility for earned release
credit should be entitled to some form of due process if they are denied
these arguments, or that (2) § 41-1604.07 is ambiguous, is an ex post facto
law, and constitutes a form of double jeopardy. See State v. Gastelo, 111 Ariz.


                                      3
                        ENGRAM v. ADOC, et al.
                          Decision of the Court

459, 461 (1975) (“We are not obliged to consider moot questions or abstract
propositions.”).

                             CONCLUSION

¶11           We affirm the superior court’s order dismissing Engram’s
special action petition.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4